UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4280


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CARLOS SANTANA MORRIS,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.    Jackson L. Kiser, Senior
District Judge. (4:08-cr-00040-JLK-1)


Submitted:   December 8, 2010             Decided:   January 3, 2011


Before WILKINSON, NIEMEYER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Weber, III, WEBERPEARSON, PC, Roanoke, Virginia, for
Appellant. Timothy J. Heaphy, United States Attorney, R. Andrew
Bassford, Assistant United States Attorney, Roanoke, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Carlos        Santana     Morris         appeals    his    convictions,

following a jury trial, for distribution of an unknown quantity

of cocaine (“Count Three”) and cocaine base (“Count Two” and

“Count Four”), in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C)

(2006); distribution of more than five grams of cocaine base, in

violation of 21 U.S.C. § 841(a)(1), (b)(1)(B) (2006) (“Count

Five”); use and carry of a firearm during and in relation to,

and   possession     of      a   firearm        in   furtherance      of,    a     drug-

trafficking offense, in violation of 18 U.S.C. § 924(c) (2006)

(“Count Six”); and being a felon unlawfully in possession of a

firearm, in violation of 18 U.S.C. § 922(g)(1) (2006) (“Count

Seven”).        Morris    was    sentenced      to    230   months’   imprisonment,

consisting of 110 months on Counts Two, Three, Four, Five, and

Seven (concurrent), and 120 months on Count Six (consecutive). *

            On appeal, Morris argues that (1) the district court

abused    its    discretion      in   permitting       the     Government    to     show

subtitled   video        recordings   of       the   four    controlled     buys    that

formed the basis for his indictment; (2) the evidence of his

guilt is legally insufficient; and (3) the district court abused


      *
       Morris does not assert any argument pertaining to the
sentence he received. Accordingly, that issue is not before the
court for review.   See Edwards v. City of Goldsboro, 178 F.3d
231, 241 n.6 (4th Cir. 1999).



                                           2
its discretion in denying his motion for a new trial.                      For the

reasons that follow, we reject these arguments and affirm.

             Morris first assigns error to the admission of the

subtitled video recordings of the controlled buys.                      The use of

subtitles for video recordings is tantamount to a transcript of

the recording.         This court reviews for abuse of discretion a

district court’s decision to allow a transcript to aid in the

presentation of recorded evidence.                 United States v. Collazo,

732 F.2d 1200, 1203-04 (4th Cir. 1984).

             We have reviewed the record and conclude there was no

abuse of discretion in admitting the subtitled recordings.                       The

officers who monitored the controlled buys and listened to the

recorded     conversations        in   real-time    each    testified    that    the

transcription of those recordings was fair and accurate.                    Morris

did   not    make   any   objections     to   specific     inaccuracies    in    the

subtitles,     nor     did   he    explore    inaccuracies      through     cross-

examination.        United States v. Capers, 61 F.3d 1100, 1107 (4th

Cir. 1995).         Moreover, on appeal, Morris does not allege that

any of the subtitles are inaccurate.                 United States v. Pratt,

351 F.3d 131, 140 (4th Cir. 2003) (rejecting contention of error

based   on    admission      of   transcripts      when    defendant    failed   to

identify a “material variance” between the recordings and the

transcripts).        Finally, the district court’s instructions to the

jury prevented any prejudice that may have resulted from any

                                          3
discrepancies between the audio and the subtitles.                               See United

States v. Brandon, 363 F.3d 341, 344-45 (4th Cir. 2004); Pratt,

351 F.3d at 140.          Accordingly, we hold the district court did

not abuse its discretion in allowing the subtitled recordings.

              Morris’ next argument, although framed in terms of the

sufficiency      of      the     Government’s             evidence,        attacks        the

credibility of the confidential informant (“CI”) used in the

four controlled buys.            Morris suggests the CI’s testimony was

inherently     suspect    because       he    was    an    admitted       drug    user,   he

worked as a paid informant, and he omitted relevant information

from his report to the police.                However, “it is well established

that determinations of credibility are within the sole province

of the jury and are not susceptible to judicial review.”                              United

States   v.     Kelly,    592     F.3d       586,    594    (4th     Cir.)        (internal

quotation marks omitted), cert. denied, 130 S. Ct. 3374 (2010).

The jury was apprised of the CI’s drug use and his financial

compensation by the police and was free to give his testimony

the   weight      it      deemed        appropriate         in     light         of   these

considerations.          We    simply    will       not   review    that     credibility

determination on appeal.

              Finally, Morris challenges the district court’s denial

of his motion for a new trial.                This court reviews the denial of

a motion for a new trial for an abuse of discretion.                                  United

States   v.    Basham,    561    F.3d     302,      319    (4th    Cir.    2009),      cert.

                                             4
denied, 130 S. Ct. 3353 (2010).                     Morris’ motion was based on a

juror’s    attempt       to    impeach      the     guilty       verdict      based    on   her

concern,    expressed         for    the    first    time    after       the    verdict     was

returned, that the jury acted with undue haste.                                At best, the

motion    asserted         that     an   influence      internal         to    the     process

affected       the   jury’s       deliberations,       and       such    allegations        are

insufficient to impeach a jury verdict.                           See Tanner v. United

States, 483 U.S. 107, 119-27 (1987); see also Robinson v. Polk,

438 F.3d 350, 360 & n.11 (4th Cir. 2006) (explaining that courts

may     consider         evidence        relevant       to        whether       “extraneous

prejudicial information” entered into the deliberative process).

Accordingly, we conclude the district court properly denied the

motion for a new trial.

               For   the      foregoing     reasons,        we    affirm       the    district

court’s judgment.             We dispense with oral argument because the

facts    and    legal      contentions       are    adequately          presented      in   the

materials       before     the      court   and     argument       would       not    aid   the

decisional process.

                                                                                      AFFIRMED




                                              5